      Case 4:20-cv-01181 Document 1 Filed on 04/02/20 in TXSD Page 1 of 4



                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                               GALVESTON DIVISION


ROBERT LEE JONES                             §
                                             §
       Plaintiff                             §
                                             §           CASE NO.
VS.                                          §
                                             §
JACK IN THE BOX, INC.                        §
                                             §
       Defendant                             §


                        DEFENDANT’S NOTICE OF REMOVAL


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Defendant JACK IN THE BOX INC., files this Notice of Removal

and removes to this Court a state court action that is pending in the 149th Judicial District

Court of Brazoria County, Cause No. 106813-CV, and in support of such removal would

respectfully show as follows:

I.     Procedural Background

       On or about February 18, 2020, Plaintiff ROBERT LEE JONES filed an Original

Petition in Cause No. 106813-CV in the 149th Judicial District Court of Brazoria County,

Texas. In that matter, Plaintiff sued a single defendant, Jack in the Box Inc., and asserted

causes of action arising out of alleged personal injuries suffered at or immediately outside

of a restaurant. Plaintiff’s Original Petition includes a jury demand.

       Plaintiff alleges and seeks to recover actual damages in excess of $200,000.00.

See Plaintiff’s Original Petition, p. 8, ¶ G. Defendant was served with citation on March

5, 2020. Defendant timely filed its Answer on March 26, 2020.

       Plaintiff is a natural person and a Texas citizen domiciled in Brazoria County,

                                                                                  PAGE 1
      Case 4:20-cv-01181 Document 1 Filed on 04/02/20 in TXSD Page 2 of 4



Texas. See Plaintiff’s Original Petition, p. 2, ¶ 1. Defendant Jack in the Box Inc. is alleged

by Plaintiff to be a foreign (California) corporation. Id, p. 2, ¶ 2. Defendant Jack in the

Box Inc. is, in fact, incorporated in the State of Delaware, and it maintains its principal

place of business and executive offices in the State of California. See Plaintiff’s Original

Petition, Exhibit “A,” pp. 1- 6.

II.    Basis for Removal

       Defendant is entitled to remove this cause, pursuant to 28 U.S.C. §1332, because

the district courts shall have original jurisdiction of all civil actions where the matter in

controversy exceeds $75,000.00 and is between citizens of different states.

       Defendant was served with process in this case on March 5, 2020. This notice of

removal is timely in that it was filed within 30 days of receipt of service of this matter on

Defendant.

       Pursuant to 28 U.S.C. § 1446(d), Defendant has filed a copy of the Notice of

Removal with the clerk of the Court in the state court action being removed, and has given

notice thereof to all adverse parties.

       Pursuant to Southern District of Texas Local Rule 81, copies of the following

documents are hereby provided to the clerk for filing in connection with this Notice of

Removal:

       1.      All executed process in the case, attached hereto as Exhibit “A”;

       2.      Pleadings asserting causes of action, attached hereto as Exhibit “B”;

       3.      The docket sheet, attached hereto as Exhibit “C”;

       4.      An index of matters being filed, attached hereto as Exhibit “D”; and

       5.      A list of all counsel of record, including addresses, telephone numbers and

               parties represented, attached hereto as Exhibit “E”.


                                                                                   PAGE 2
       Case 4:20-cv-01181 Document 1 Filed on 04/02/20 in TXSD Page 3 of 4



Ill.    Conclusion and Prayer

        The basis for removal, and this Court's jurisdiction, is diversity jurisdiction under

28 U.S.C. § 1332.

        WHEREFORE, Defendant JACK IN THE BOX INC. respectfully requests that the

above-entitled action be removed from the 149 th Judicial District Court of Brazoria County,

Texas to the United States District Court for the Southern District of Texas, Galveston

Division.

                                         Respectfully submitted,

                                                                      URK & COURTOIS




                                                ERNEST G. FIELDER
                                                Federal ID No. 19129
                                                State Bar No. 00787464
                                                2777 Allen Parkway, Suite 1000
                                                Houston, Texas 77019
                                                (713) 237-3111-Telephone
                                                (713) 237-3202-Facsimile
                                                efielder@ffllp.com

                                                ATTORNEY FOR DEFENDANT
                                                JACK IN THE BOX INC.




                                                                                  PAGE 3
Case 4:20-cv-01181 Document 1 Filed on 04/02/20 in TXSD Page 4 of 4
